Citation Nr: 0004034	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-45 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a disequilibrium 
disorder, claimed as dizziness, lightheadedness, poor 
attention span and blackouts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that denied the veteran's claim of entitlement to 
service connection for a disequilibrium disorder, claimed as 
dizziness, lightheadedness, poor attention span and 
blackouts.  A notice of disagreement was received in July 
1995.  A statement of the case was issued in September 1995.  
A substantive appeal was received from the veteran in October 
1995.  A hearing was held before a member of the Board in 
March 1998.  In June 1998, the Board remanded this matter to 
the RO for further development.  


FINDING OF FACT

There is no competent medical evidence of record creating a 
nexus between the veteran's service and a disequilibrium 
disorder, claimed as dizziness, lightheadedness, poor 
attention span and blackouts.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
disequilibrium disorder, claimed as dizziness, 
lightheadedness, poor attention span and blackouts is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  A "determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence). Caluza at 506. 
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran contends that service connection is warranted for 
a disequilibrium disorder, claimed as dizziness, 
lightheadedness, poor attention span and blackouts.  The 
veteran's service medical records are negative for a 
diagnosis of or treatment for such a disorder.  However, the 
veteran did note, on the report of medical history filled out 
in conjunction with his February 1989 separation examination, 
that he experienced or had previously experienced dizziness 
or fainting spells.  The Board also notes that the veteran 
was seen with a left earache (otitis externa) in January and 
June 1971; no further treatment is noted among these service 
medical records, and his ears were normal on separation 
examination.  

Records from Walter Reed Army Medical Center (Walter Reed) 
reflect that the veteran presented in November 1990 
complaining of daily frontal lightheadedness, and in March 
1991 with headaches and occasional lightheadedness.  He 
presented in March 1992 with continued complaints of being 
lightheaded.  A computerized tomography (CT) scan 
accomplished in February 1991 was negative.

A VA examination was accomplished in August 1994, the report 
of which indicates that the veteran complained of episodic 
lightheadedness and memory lapses, and dizziness, since 1987, 
and noted that the frequency of such episodes 
(lightheadedness and memory lapses) had increased.  The 
veteran denied any "frank" loss of consciousness but noted 
that he was sometimes unable to account for periods of time.  
A diagnosis of a history of episodic lightheadedness, 
dizziness, and memory lapses was given, and it was noted that 
a neurologic consultation was going to be accomplished.  

A VA neurologic examination was accomplished in March 1995, 
the report of which notes that the veteran gave a history of 
having an unusual sensation in his head often accompanied by 
nausea subsequent to a period spent at sea in 1985.  He also 
noted that he experienced brief periods of disequilibrium 
while standing and walking, and that an evaluation at Walter 
Reed, to include a CT scan, was negative.  The veteran 
further noted that there were no changes in his hearing but 
that he did have a background buzz or hiss in his ear.  He 
again indicated that he had not had any loss of consciousness 
but that he sometimes felt unaware of his surroundings.  

Physical examination revealed that the veteran was alert and 
oriented, and that his speech was clear.  Cranial nerve 
examination was normal except for decreased hearing in the 
right ear and nystagmus on lateral gaze bilaterally.  Finger-
to-nose testing was good bilaterally, and the veteran's gait 
was noted to be normal with good tandem.  Romberg sign was 
negative, and sensation throughout the veteran was intact 
except for decreased pin sensation in the right thumb and 
index finger.  As a result of this examination, the veteran 
was diagnosed with, among other things, disequilibrium, 
probably secondary to inner ear disease.  

A VA psychiatric examination was accomplished in April 1995, 
the report of which noted the veteran's complaints of feeling 
lightheaded and dizzy, and that he has experienced blackouts 
while driving.  He noted that while on a ship in Asia in 1985 
he became nauseous, dizzy, and lightheaded.  Mental status 
examination found the veteran to be, among other things, 
alert, cooperative, somewhat anxious, and with no memory 
problems, and the examiner determined that he did not suffer 
from a psychiatric disorder.

Another VA examination was accomplished in August 1995.  The 
veteran presented with complaints of episodes of sudden 
lightheadedness and dizziness that have become more 
pronounced since 1985, prior dissociative episodes while 
driving long distances, and some memory deficit, including 
forgetting the names of people.  

Mental status evaluation revealed a general appearance and 
behavior, and that the veteran was well-groomed, coherent, 
relevant, oriented, and showed no signs of an overt thought 
disorder.  His memory and reality were intact, and the 
examiner noted that he was unable to detect anything that was 
indicative of post-trauma or of actual dissociative episodes.  
Essentially, the veteran was found to be psychiatrically 
normal.  Further, sensorium was intact, and the examiner 
could not determine whether there was a problem with the 
veteran's middle ear that could explain the lightheadedness 
and dizziness.  

The examiner noted that the veteran was emotionally intact, 
and that it was very difficult at that time to determine 
whether he had some form of mild dissociative episodes (he 
pointed out that he thought what the veteran experienced was 
normal).  

During a March 1998 hearing before a member of the Board, the 
veteran testified that he was stationed aboard a ship for the 
first time in his military career in 1985, and that within 
ten days of deployment from California to the western Pacific 
and during the entire six months aboard the ship, he 
experienced lightheadedness, dizziness, and nausea.  He 
testified that while he initially thought that he was 
experiencing the symptoms of seasickness, the symptoms 
continued after he left ship and continue today.  He noted 
that on one occasion just after leaving the ship, he became 
sick and vomited uncontrollably while flying to Camp 
Pendleton.  He noted that on several occasions after this 
incident he became sick just subsequent to flying and had to 
leave the aircraft.  

The veteran further testified that he first noticed 
blackouts, especially when driving, after he retired from 
military service, and noted that he is fully conscious during 
these episodes but does not remember them.  He noted that he 
complained of being lightheaded when seen at Walter Reed in 
1990, and that tests taken were negative.  

Currently, he stated that he experiences lightheadedness most 
of the time, dizziness a couple of times a week, and 
blackouts once or twice a week.  The veteran testified that 
these symptoms limit his social activity, to include limiting 
him to fishing from shore as opposed to on a boat.  He noted 
that a VA examiner related his condition to a possible inner 
ear infection, but that he was not currently being treated 
for an inner ear infection, nor did he recall ever being 
treated for such an infection.  He did point out that he has 
constant ringing in his ear(s).  

In early May 1998, the veteran was seen by Bryan A. McKenzie, 
M.D. of the Otolaryngology Associates, P.C., and reported 
dizzy spells since 1985.  At the time of the examination, the 
veteran reported that he felt like he was going to fall over, 
and that such spells occurred daily and were nonvertiginous 
as there is no sensation of spinning.  He also reported that 
he felt as if he was going to black out and that he 
experienced significant exacerbations of dizziness whenever 
he boards any boat.  The veteran also reported hearing loss 
of five to six years duration, and that he suffers from 
tinnitus, right greater than left.  

Examination revealed that the veteran's ear canals were 
clear, his tympanic membranes normal.  He had no nystagmus at 
rest or with eccentric gaze.  Cranial nerves were normal, as 
were Romberg sign and tandem test.  Pursuit and head thrust 
were normal, and the veteran reported that with slight head 
shaking visual acuity decreased.  Dr. McKenzie's impression 
was that the veteran had dizziness that did not seem to be 
peripheral based on his history, but he wanted to obtain an 
electronystagmography (ENG) to objectify his impression.   

An infrared ENG accomplished later that month revealed a 
bilateral horizontal gaze nystagmus which suggested central 
involvement.  It was pointed out that the positional 
nystagmus noted was non-localizing, but that ageotrophic 
positional nystagmus was more frequently associated with a 
central issue.  

In late May 1998, the veteran was again seen by Dr. McKenzie, 
who noted that the results of the ENG did not, as he 
suspected, suggest a peripheral or inner ear etiology with 
respect to the veteran's vertigo.  An magnetic resonance 
imaging (MRI) study was suggested.  

In June 1998, the veteran was seen by David Grass, M.D. from 
the Neurologic Center of Fairfax, LTD. for a neurologic 
consultation.  Dr. Grass reiterated the veteran's history of 
dizziness and lightheadedness beginning in 1985, as well as 
his current complaints of episodes of instability and 
maintaining concentration and memory (as noted above).  Dr. 
Grass noted that a June 1998 brain MRI showed no 
abnormalities in the posterior fossa, and noted that the ENG 
apparently showed direction changing positional nystagmus.  A 
history of bilateral tinnitus, more on the right, was noted.  

Examination of the veteran revealed that his mental status 
was normal for memory, language and condition, that his mood 
was pleasant and his affect somewhat constricted.  Visual 
fields were full to confrontation, pupils were briskly 
reactive, and fundi were benign.  There was a nystagmus on 
vertical gaze noted, and mildly saccadic slow pursuit eye 
movements.  Bedside tests of vestibulo-ocular reflex gain 
were normal, and subtle ageotropic right beating nystagmus in 
the head left position was noted.  There was no nystagmus 
following horizontal head shake, nor with Valsalva, tragal 
comprehension, or hyperventilation.  Hearing was intact to 
bedside tests, and speech quality was normal.  

Motor examination showed normal muscle bulk and tone, and 
full and equal strength.  Tests of coordination and dexterity 
were intact, and there were no tremors or involuntary 
movements.  Gait and station were normal, and the veteran had 
no difficulty walking tandem forward and reverse with eyes 
open and closed.  There was no unsteadiness with rapid 180 
degree turning, and heel and toe walking were symmetric.  
Sensation was normal and deep tendon reflexes (DTRs) were 2+ 
and normal.  

Dr. Grass's impression was that the veteran may have a mild 
congenital nystagmus unrelated to his complaint of dizziness, 
and that his symptoms are most suggestive of phobic postural 
vertigo with a recurrent fleeting sensation of falling, which 
might represent a primary functional disorder.  Dr. Grass 
further noted that in a differential diagnosis, the 
possibility of Mal de DeBarquement syndrome came to mind 
given the veteran's history but that most patients (unlike 
the veteran) with that condition reported transient 
improvement in situations that more commonly provoke motion 
sickness.  Further, Dr. Grass noted that a perilymph fistula 
came to mind, but noted that this would be an atypical 
history.  He suggested that a high resolution CT scan of the 
temporal bones be accomplished.   

Finally, in suggesting different treatments for the veteran's 
symptoms, Dr. Grass noted that although the veteran's family 
history was negative for vestibular disease, he believed the 
pattern of nystagmus shown on examination was most consistent 
with a congenital nystagmus, and that the recurring nature of 
the symptoms in the setting of nystagmus raised the 
hypothetical possibility of a congenital episodic ataxia 
syndrome.  

The evidence of record is sufficient, for the purpose of a 
well grounded analysis, to establish that the veteran 
currently suffers from a disequilibrium disorder, claimed as 
dizziness, lightheadedness, poor attention span and 
blackouts, and that he reported experiencing dizziness or 
fainting spells at some point prior to February 1989 (when he 
noted such a history).

However, there is no competent medical evidence of record 
establishing a nexus between the veteran's service and his 
current disequilibrium disorder, claimed as dizziness, 
lightheadedness, poor attention span and blackouts.  While 
several possible causes have been given for the veteran's 
symptoms, to include inner ear disease and phobic postural 
vertigo representative of a primary functional disorder, 
there is no indication that these symptoms or their possible 
causes are medically related to his service.  

Regarding the veteran's statements made during the various 
examinations and during the March 1998 hearing to the effect 
that, essentially, he suffers from a disequilibrium disorder, 
claimed as dizziness, lightheadedness, poor attention span 
and blackouts that had its onset in service, the Board points 
out that, without supporting medical evidence, these 
statements are not competent.  Espiritu.

Since there is no competent medical evidence of record 
demonstrating that the veteran suffers from a disequilibrium 
disorder, claimed as dizziness, lightheadedness, poor 
attention span and blackouts that is linked to his period of 
active duty, the third (a medical link) requirement set forth 
by the Court in Caluza, in order for claims to be well-
grounded, is not met.

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, or to show that a 
preexisting disability was aggravated during service.  
Caluza.  The veteran has presented no competent medical 
evidence that he currently suffers from a disequilibrium 
disorder, claimed as dizziness, lightheadedness, poor 
attention span and blackouts due to disease or injury 
incurred during his active duty service.  This claim 
therefore does not meet all the requirements set forth by the 
Court in Caluza for a claim to be found well-grounded.

Finally, the Board understands that the veteran's condition 
has not been clearly diagnosed nor the causes of same clearly 
pin-pointed, and that further testing could be useful in 
establishing a specific diagnosis and etiology of this 
apparent disequilibrium disorder (in fact, further testing 
was suggested by Dr. Grass, as noted above).  However, the 
Board is compelled to find that the veteran's claim is not 
well-grounded and as such, and as stated previously, absent a 
well-grounded claim there is no statutory duty under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran with 
the development of evidence. 


ORDER

Service connection for a disequilibrium disorder, claimed as 
dizziness, lightheadedness, poor attention span and 
blackouts, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

